DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "means" in line 5).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-3, the term "arrowhead-like" is indefinite. The addition of the word "like" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carapelli (US 2017/0095121).
Carapelli discloses In Figs. 1-3, a mill 1 comprising at least the following elements: - a plastic rotating part 6 having an inner surface provided with first anchoring elements 15, and first support means 14 emerging from an inner central portion of the plastic rotating part 6; - a high-hardness rotating part 5, provided with second support means 12, which rest on the first support means 14 and are complementary thereto to prevent rotation of one of the rotating parts with respect to the other; - a high-hardness stationary gear 20 having an outer surface provided with first locking means 23, and a central cavity; - a plastic stationary part 21 having an outer surface provided with second anchoring elements 32 along which the first anchoring elements of the plastic rotating part pass; the plastic stationary part 6 being provided with second locking means 17a, b, which rest on the first locking means 33 of the high-hardness stationary gear and are complementary to the first locking means to prevent the rotation of one of the parts with respect to the other; wherein the high-hardness rotating part has a plurality of teeth 8 on an outer surface and the high-hardness stationary gear has a plurality of teeth 24 on an inner surface, such that when the mill is assembled, a clearance remains between the high- hardness rotating part and the high-hardness stationary gear. Additionally, Carapelli discloses that the high-hardness rotating part 5 and the high-hardness stationary gear 20 are made of a substantially rigid material, preferably a plastic material, while the plastic stationary part 6 and coupling member are made of a substantially flexible material, also in this case a plastic material being preferred. Preferably, the rigid plastic is an acetal resin (POM), while the flexible plastic is polypropylene (PP) [0042]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carapelli in view of Cacciamani et al (US 2016/0135646).
Carapelli discloses most of the elements of these claim but for the specific material such as ceramic and metal used to form the mill parts.
Cacciamani et al is cited to show desirability, in the relevant art, to form different components of a mill manufactured from various materials such as metals including steel or stainless steel, from stone, ceramic, or carbides or from plastic such as nylon or ABS based upon the contemplated use [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the components in the device of Carapelli from material such as ceramic, metal and plastic/polycarbonate based upon the contemplated use.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 30181023, herein after EP’023 in view of Cacciamani et al.
EP’023 discloses a grinding device (100) has a stator portion (105) and a rotor portion (110). The stator portion has an external shell and an internal bushing defining a grinding cavity (200). The connection comprises a grooved ring (225) and extending about a central axis coinciding with the rotation axis. A grooved seat is obtained in the external shell. The grooved seat is delimited by an annular rib which projects coaxially from the annular abutment and by several peduncles which project radially from annular rib towards the central axis. Additionally, EP’023 discloses the stator part (105) comprising a grinding cavity (200),- the rotor part (110) rotatably coupled to the stator part (105) according to a rotation axis (A) coinciding with a central axis (B) of said grinding cavity (200) and comprising a grinding body (280) axially inserted into said grinding cavity (200),wherein the stator part (105) comprises:- an external shell (115) provided with means for connecting to the mouth (905) of a container (900), and- an internal bushing (195) defining the grinding cavity (200), which is obtained in a separate body with respect to the external shell (115) and is coupled to the external shell (115) by means of a connection which reciprocally constrains them at least in rotation, wherein said connection comprises:- a grooved ring (225) made in a single body with the internal bushing (195) and extending about a central axis (B) coinciding with the rotation axis (A), and- a corresponding grooved seat obtained in the external shell (115) and in which said grooved ring (225) is axially inserted to obtain, together with said grooved seat, a prismatic coupling, wherein said external shell (115) comprises an annular abutment (130) which delimits an end of said grooved seat (130) and which serves as an axial abutment for the grooved ring (225),wherein said grooved seat is delimited by an annular rib (145) which projects coaxially from the annular abutment (130) and by a plurality of peduncles (160) which project radially from said annular rib (145) towards the central axis (B). 
EP’023 does not disclose the specific material such as plastic, ceramic and metal used to form the grinder parts.
Cacciamani et al is cited to show desirability, in the relevant art, to form different components of a mill manufactured from various materials such as metals including steel or stainless steel, from stone, ceramic, or carbides or from plastic such as nylon or ABS based upon the contemplated use [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the components in the device of EP’023 from material such as ceramic, metal and plastic/polycarbonate based upon the contemplated use.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a mill.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725